By Judge W. Allan Si-iarrett
These three cases, filed as separate actions, come before the Court on Motions to Consolidate made by the defendant DHL Express (USA), Inc. The plaintiffs and defendants Andre Parker and Air Transfer Freight Forward, Inc., oppose the motions.
*140All three cases arise from the same accident, and all three plaintiffs, or plaintiffs decedent, were in the same vehicle at the time it was struck by the vehicle operated by the defendant Parker. Two of the plaintiffs received personal injuries from the collision; one died, and that action was filed by his personal representative.
“In matters of procedure, the trial court has a wide discretion, but caution should be exercised to see that a party litigant will not be prejudiced before the court orders a consolidation of cases. If the trial court is in doubt as to the advisability of a consolidated trial, no such order should be entered.” Clark v. Kimnach, 198 Va. 737, 744 (1957). In the instant case, the plaintiff and two of the three defendants oppose consolidation. While proof of liability is the same in each of the cases, there is a significant divergence in the elements and proof of damages. In two of the cases, damages will consist of medical expenses and those items commonly associated with personal injury actions. The third case, however, involves a wrongful death, and both the damages recoverable and the persons entitled to receive them are different.
Significantly, one of the plaintiffs, Lorraine Butler, is also the mother, and thus a statutory beneficiary, of the decedent plaintiff. While Butler may recover unliquidated damages for pain, suffering, and mental anguish arising from her physical injuries, those damages do not include mental anguish and the like for the loss of her son. As a statutory beneficiary of the decedent, however, the latter may be relevant. There is sufficient likelihood for confusion among jurors regarding the allocation and consideration of these damages to give the Court “doubt as to the advisability of a consolidated trial.” Clark, supra.
Accordingly, the cases will remain separated, and the Motions to Consolidate are denied in all three matters.